ORDER
The appeal in the above captioned action is hereby DISMISSED as moot. An appeal must be dismissed as moot when intervening events that do not involve wrongful conduct by the appellee leave the appellate court unable to grant effective relief. In re Combined Metals Reduction Co., 557 F.2d 179, 187 (9th Cir.1977). Fultz sold the Rose property to Mr. and Mrs. Hawkins in compliance with the district court’s March 7, 1986 order. Because Mr. and Mrs. Hawkins are not parties to this action, we are no longer able to grant any effective relief from that order or to reach the merits of this appeal.
In accordance with the Supreme Court’s guidance in United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950), we dismiss this appeal and vacate the district court’s order entered March 7, 1986. Vacation of the March 7 order shall not operate retroactively and shall have no legal effect on actions or conduct already undertaken in reliance on or under the authority of that order.